Order Entered October 21, 2016




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-16-01179-CV

                          IN RE LEE JEROME LEWIS, Relator

                Original Proceeding from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. F14-5207-X

                                         ORDER
                        Before Justices Francis, Fillmore, and Stoddart
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                                 /s/ CRAIG STODDART
                                                     JUSTICE